 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   WILLIAM S. NEELY,                                  No. 2:19-cv-02248 KJM GGH P
12                      Petitioner,
13           v.                                         ORDER
14   PATRICK COVELLO, et al.,
15                      Respondents.
16

17           Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus under 28 U.S.C. § 2254. The matter was referred to a United States Magistrate Judge as

19   provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On December 2, 2019, the magistrate judge filed findings and recommendations, which

21   were served on petitioner and which contained notice to petitioner that any objections to the

22   findings and recommendations were to be filed within fourteen days. ECF No. 4. Petitioner has

23   filed objections to the findings and recommendations. ECF No. 6.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

26   findings and recommendations to be supported by the record and by the proper analysis.

27   /////

28   /////
                                                       1
 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations filed December 2, 2019, are adopted in full; and
 3         2. Petitioner’s application for a writ of mandate is dismissed and this case is closed.
 4   DATED: January 14, 2020.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
